 458DECISIONS OF NATIONALLABOR RELATIONS BOARDgional Director found there was no evidence that Marino, Binkley, or-Waggoner, the alleged participants in the coercive conduct, were otherthan rank-and-file employees, whose actions are not attributable tothe Petitioner.The Employer's exceptions, in our opinion, do notadvert to any specific, substantial evidence which controverts theseconclusions .3Accordingly, we find, as did the Regional Director, thatthe Employer's objections raise no substantial and material issueswith respect to the election, and we hereby overrule them."As the tally of ballots shows that the Petitioner received a majorityof the valid votes cast in the election, we shall certify it as the exclusive-bargaining representative of the employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that Stove Mounters International Unionof North America, AFL, has been designated and selected by a ma-jority of the employees of Marman Bag Company, Inc., Nashville,Tennessee, in the appropriate unit, described in the stipulation forcertification upon consent election herein, as their representative forthe purposes of collective bargaining and that, pursuant to Section 9(a) of the Act, the said organization is the exclusive representative ofall the employees in such unit for the purposes of collective bargaining,with respect to rates of pay, wages, hours of employment, and otherconditions of employment.S Aside from conclusionary and speculative allegations,the exceptions that relate to thePetitioner's responsibility for the alleged acts of Marino,Binkley, and Waggoner reston newspaper references to Waggoner as the "spokesman" for the Employer's employeesduring a strike in August 1952, the inception of which, at least, appears to have occurredbefore the Petitioner's advent at the Employer's plant.A J.J.Newberry Company,100 NLRB84;Benton's Cloakc6Suit Company,97NLRB 1327.CURTISS-WRIGHT CORPORATION,METAL PROCESSING DIVISIONandOFFICE EMPLOYEES INTERNATIONAL UNION, LOCAL No.212 A. F.OF L., PETITIONER.Case No. 3-RC-1085.March 11,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hymen Dishner,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Styles, and Peterson].103 NLRB No. 60. CURTISS-WRIGHT CORPORATION459Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in substantial agreement as to the unit? Theirdisagreement relates to the status of some employees, the Employermaintaining that they are either confidential, technical, or super-visory, and should therefore be excluded from the unit.SecretariesThe secretary to the manager of the legal department in the courseof her secretarial duties gains advance information concerning theformulation and effectuation of the Employer's labor relations poli-cies through her work for the manager and her access to files con-taining such information.It is anticipated that the manager, as headof the department, will participate in one of the higher steps in thegrievance procedure and, as an attorney, take an active part in theformulation of collective-bargaining agreements.We find, there-fore, that the secretary to the manager is a confidential employeeand exclude her from the unit.3We reach a similar conclusion with respect to the secretary to theworks manager.The works manager helps to formulate Employerlabor relations policy especially as it pertains to his department, andhe participates in conferences with the other departmentalmanagersand the general manager as to the Employer's overall labor policy.In this respect his managerial activities are similar to those of thequality control and metallurgical engineering managers.As theparties agreed that the secretaries to those managers are excludediThe Employer's name appears as amended at the hearing.2 On November 12, 1952, the parties agreed upon a unit and stipulated to a consentelection.The Regional Director did not accept the stipulation as he viewed the unit asinappropriate.The Employer maintains that, in the interest of harmonious labor-management relations,the Board should affirm the unit as originally stipulated by theparties or,in the alternative,that it should alter that unit only in those respects inwhich the Regional Director found the stipulation inadequate.At the hearing thePetitioner and Intervenor sought to include employees whom they had agreed to excludein the stipulation,and the Employer changed its position so as to include a few employeeswho were excluded from the stipulated unit. In the light of the record and the presentpositions of the parties,and inasmuch as the approval of the Regional Director is neces-sary for the effectuation of a consent election pursuant to a stipulation,the Board findsthat the purposesof the Actwill be best effectuated by the establishment of the unit setforth in this Decision and Direction of Election.The contention of the Employer istherefore rejected.3 Southern Alkali Corporation,84 NLRB 120,127 ; seeW. K. B. H., Inc.,81 NLRB 63. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the unit because of their confidential status and as the duties ofthe secretary to the works manager are similar, the Board also ex-cludes the secretary to the works manager from the unit.'The secretary to the production control manager handles the dailyproduction reports, takes care of wage increases in advance of theirbeing made public, sets up production schedules, and has knowledgeof the wages of the foremen in that department, which information isconsidered confidential by the Employer.The production controlmanager does not take an active part in the formulation of labor rela-tions policy although he may be called upon to supply facts concern-ing his department and to give his opinion as to the bearing of negotia-tions on his department.The record fails to show that he effectuateslabor policy once formulated.The Board has consistently held thatconfidential information limited to personnel matters is insufficient toconfer the status of confidential employee upon a person and, conse-quently, the Board includes the secretary to the production controlmanager in the unit.'The secretary to the purchasing manager has access to the purchas-ing records and central files, assembles the information needed by themanager in the exercise of his duties, and handles confidential memo-randa relating to production orders.The purchasing manager isasked to supply information concerning his department in labor rela-tionsmatters and attends all managers' meetings, but he does notappear to spend any time in the formulation or effectuation of laborrelations policy.Therefore, in accordance with usual policy, theBoard finds that the secretary to the purchasing manager is not aconfidential employee, and includes her in the unit.6Stenographer-Secretaries, Factory Clerks, Clerk-TypistsThe stenographer-secretary to the sales manager and the stenog-rapher-secretary to the contracts administrator have duties compa-rable to those of the secretary to the purchasing manager.The salesmanager and the contracts administrator neither formulatenor effec-tuate labor relations policy and their stenographer-secretaries haveaccess only to confidential information relating to orders, production,and sales.Therefore, the Board also includes the stenographer-secre-taries to the sales manager and contracts administrator in the unit.The stenographer-secretary to the chief cost accountant has confi-dential information with respect to costs, selling prices, and laborrelations matters.The chief cost accountant will handle grievances4 Phillips Chemical Company,91NLRB 568;SouthernAlkali Corporation,84 NLRB120, 127.6 Singer Sewing Machine Company,87 NLRB460;Minneapolis-Moline Company,85NLRB 597.6 See footnote 5,supra; TheOhioSteel Foundry Company,92 NLRB 683. CURTISS-WRIGHT CORPORATION461that arise in the controller's department.Moreover, one of his func-tions is to formulate Employer policy with respect to job classificationsand wage rates, and he is active, although not at the bargaining table,in labor negotiations as they bear on the Employer's finances. In thisconnection his stenographer-secretary will be present during manage-ment conferences dealing with grievance disputes, and has access toreports concerning general labor relations matters.As the stenograph-er-secretary to the chief cost accountant acts in a confidential capacityto a person exercising managerial functions with respect to generallabor relations policy, we shall exclude her from the unit?The stenographer-secretary to the production and materials controlsupervisor, stenographer-secretary to the traffic supervisor, clerk-typist to the machine shop superintendent, factory clerk to the foundrysuperintendent, and factory clerk to the heat treat superintendent areall present in the course of their duties when decisions are discussedand made with respect to grievances arising in their respective depart-ments. In the course of their clerical duties they have access to thedepartmental files including the files which relate to personnel matters,but their respective department heads, although they may be asked topresent facts to aid those who are responsible for the Employer's laborrelations policy, do not, themselves, formulate or effectuate generallabor relations policy.Furthermore, the record does not indicate thattheir clerical assistants have access to or handle general labor relationspolicy data.Therefore, the Board includes the stenographer-secretaryto the production and materials control supervisor, stenographer-secretary to the traffic supervisor, factory clerk to the foundry super-intendent, factory clerk to the heat treat superintendent, and theclerk-typist to the machine shop superintendent in the unit."The clerk-typist to the staff assistant to the general manager is astenographer and secretary to, and works on reports begun by, thestaff assistant or staff analyst.For this purpose she has access tomany confidential files including those relating to future manpowerschedules and labor relations policies.It would appear that she ispresent on those occasions when the staff assistant and the managerof industrial relations discuss grievance matters and formulate gen-eral policy with respect to them.The principal work of the staffassistant is to assist the general manager in the formulation of policyfor the entire metals processing division.The Board finds that theclerk-typist to the staff assistant is a confidential employee andexcludes her from the unit .94 See footnote4, supra.8Foster Wheeler Corporation,94 NLRB211 ;Republic Steel Corporation, Canton Plant,Central Alloy Dtietru t,91 NLRB 904,and cases cited therein at footnote 11.0Southern Alkali Corporation,84 NLRB 120, 124. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Maintenance Clerk to the Maintenance SuperintendentThe maintenance clerk to the maintenance superintendent has dutiessimilar to those of a secretary or stenographer-secretary.He type-writes, does filing work, and maintains records as to the wages andchanges in personnel status of the employees and foremen in themaintenance department.The maintenance clerk is also present dur-ing the discussions among foremen and the maintenance superin-tendent relating to grievances.As his position is like that of thefactory clerks heretofore included, we shall also include him in theunit.'°The Sales ExpeditorThe sales expeditor has complete access to all the information relat-ing to orders.He receives information and complaints from custom-ers which relate to the shipment of orders, and is familiar with thecurrent state of Employer operations concerning orders awaitingproduction, in process, or being delivered.He can recommend to thesalesmanager changes in orders to comply with customer needs.None of the information possessed by the sales expeditor concernslabor relations policy, and he is not a technical employee or supervisor.Therefore, the Board includes him in the unit 11Material ExpeditorThe material expeditor maintains an inventory covering the inflowand disbursement of nonproductive materials, such as gloves and.hovels, for the forge shop, the foundry, and the machine shop.Thereis nothing in the record to indicate that the material expeditor is atechnical or confidential employee or a supervisor and, therefore, theBoard includes him in the unit.Staff AnalystThe staff analyst is a member of the general manager's staff and hasaccess to confidential records pertaining to all aspects of plant per-formance, including manpower schedules and "confidential" salaries.His office is adjacent to that of the general manager's and he sharesthe services of the clerk-typist to the staff assistant.His job is toconstruct schedules which, among other things, reveal the standard ofoperating efficiency.These schedules also relate to inventory, produc-tion, use of resources, and other subjects which serve to inform thetop management of the performance of the division.He does notformulate or effectuate labor relations policies, although such policies10 See footnote8, supra.11Peterzell & aelles,Inc.,94 NLRB 346, 349. CURTISS-WRIGHT CORPORATION463are formulated in part from the data which he prepares. In workingclosely with the staff assistant on divisionwide matters and theirrelation to the entire corporation, the staff analyst appears to applyhis technical knowledge.Under all these circumstances, we shallexclude him from the unit.Research StatisticianThe research statistician carries out a varied research program oforiginal development and technique based on information receivedfrom the operations in the plant and through trade periodicals.Heprepares charts and schedules, and correlates, analyzes, and interpretshis results for the information of his immediate superior, the forge-shop superintendent, and for the works manager who furnishes himwith an outline of the research that he wants.As his work requiresthe possession of technical knowledge, the Board excludes him as atechnical employee.Sales EngineersThe sales engineers have a background in metallurgy equivalent tou college degree and are required to possess sufficient technical knowl-edge to be able to develop new ideas for additional products in theircustomer dealings.The technical knowledge required for their posi-tions differentiates the salesengineersfrom others in the unit.TheBoard finds that they are technical employees and, therefore, excludesthem.WorkloadPlannersThe workload planners break down master schedules and finishedassemblies into the required parts, and schedule such parts to theproper production departments on the basis of the type and capacityof equipment, and the availability of manpower and materials.Theflow of materials from the storage rooms into production is based onthese workload schedules.On the basis of past experience they pro-ject their schedules for the time required by the contract, and usetheir own discretion in allowing a certain flexibility for emergencies.In addition, they reschedule work which has been disrupted becauseof breakdowns or other difficulties.Technical knowledge of the vari-ous machines and their uses and of materials and their uses is re-quired for the position of workload planner.By reason of their spe-cial knowledge, we find that the workload planners are at least tech-nical employees.Accordingly, the Board excludes them from theunit'212 CfAmerican Locomotive Company, Alco Products Division,92 NLRB 115, 117. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuyersThe buyers receive orders from the purchasing manager which theyindependently fill.They possess a degree of technical knowledgewhich includes the ability to read and interpret blueprints, and haveincidental supervisory authority over the clerk-typists who work forthem.Moreover, the buyers can purchase without prior approvaland have the authority to bind the Employer. Because the buyers areauthorized to bind the Employer, we find in accordance with our usualpolicy that they are representatives of management and as such maynot be accorded bargaining rights under the Act 13We shall excludethem.We find the following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All office clerical and plant clerical employees at the Employer'sestablishment at Buffalo, New York, including typist-clerks, assistantbuyers, contract clerks, stenographer-secretaries, gauge control clerks,tool expeditors, blueprint machine operators, accountants, accountingclerks, timekeepers, stationery storekeepers, messengers, property in-ventory analysts, property custodians, comptometer operators, tabu-lating equipment operators, key punch operators, bookkeeping ma-chine operators, pattern coordinators, material expeditors, productionexpeditors, traffic clerks, factory clerks, PBX operators, the secretaryto the production control manager, secretary to the purchasing man-ager, stenographer-secretary to the laboratory supervisor in the metal-lurgical engineering department, stenographer-secretary to the salesmanager, stenographer-secretary to the contracts administrator, sten-ographer-secretary to the production and materials control supervisor,stenographer-secretary to the traffic supervisor, factory clerk to thefoundry superintendent, factory clerk to the heat treat superintendent,clerk-typist to the machine shop superintendent, sales expeditor, main-tenance clerk to the maintenance superintendent, and the material ex-peditor in the works department, but excluding all production andmaintenance employees, engineers, industrial engineering technicians,,industrial engineers, process engineers, quality control engineers, tooldesigners, tool production coordinators, tool troublemen, metallurgists,chemists, laboratory technicians, foundry technicians, electrical de-signers, mechanical designers, plant layout engineers, nurses, buyers,sales engineers, secretaries to the heads of the following departments :Controller, quality control, works, metallurgical engineering, legal,and industrial relations, stenographer-secretaries to the assistant man-ufacturing engineering manager, tool engineering superintendent,isAmerican Locomotive Company,Alco Products Division,92 NLRB 115, 116. COMMERCIAL CHEMICAL COMPANY465-foundry engineering department supervisor, technical services super-visor, forge and extrusion engineering superintendent, quality controlsuperintendents, plant engineering manager, industrial engineeringmanager, employment manager, and chief cost accountant; also staffanalyst, research statistician, field procurement expeditor, qualitycontrol analyst, the storeman in the quality control department, con-fidential employees, professional employees, guards, executives, andall other supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]COMMERCIALCHEMICALCOMPANYandUNITED GAS,COKE ANDCHEM-ICALWORKERS OF AMERICA,CIO.Case No. 32-CA-187.March12, 1953Decision and OrderOn October 24, 1952, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (5) of the NationalLabor Relations Act and recommending that the Respondent ceaseand desist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the Intermediate Report.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions thereto, and the entire record in thiscase, and to the extent consistent herewith, hereby adopts the findings,conclusions, and recommendations of the Trial Examiner 2 TheBoard, however, specifically adopts in full the Trial Examiner's reso-lutions of credibility.With respect to those findings, conclusions,and recommendations of the Trial Examiner which the Board adopts,it relies solely upon the following :A. Violations of Section 8 (a) (1)The Union began its organizational campaign at the Respondent'splant in the early part of March 1951.We find, as did the Triali Pursuant to the provisionsof Section3 (b) of the Act, the Boardhas delegated itspowers in connectionwith thiscase to a three-member panel[Members Houston,Murdock,and Styles].2In view ofthe GeneralCounsel'sfailure to except toportionsof theIntermediateReport dismissing certain allegationsof the complaint, we adopt withoutcomment thefindings ofthe TrialExaminer.103 NLRB No. 54.